Citation Nr: 0212421	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  94-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss disability.

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from May 1968 to February 
1970, and from August 1970 to April 1971.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision issued by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in part, denied the 
appellant's attempt to reopen his claim for service 
connection for bilateral hearing loss.

The Board denied the reopening of the appellant's service 
connection claim at issue, upholding the RO in a decision 
issued in May 2000.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In March 2001, VA filed a Motion 
for Remand and requested a stay of proceedings pending a 
ruling on the Motion and the appellant filed a Motion in 
Opposition.  

An Order of the Court, dated in April 2001, granted the 
Appellee's Motion for Remand and vacated the Board's decision 
for readjudication.  The basis for the Court's Order was that 
the Court's holding in Holliday v. Principi, 14 Vet. App. 280 
(2001), required a return of the case to the Board because 
the issue of whether the newly enacted statutory requirements 
relating to the duty to assist were satisfied in this case 
had to be addressed by the Board in the first instance.  The 
Court directed the Board to reexamine the evidence of record, 
seek other necessary evidence and issue a timely, well-
supported decision that demonstrates readjudication of the 
two claims under all applicable laws and regulations, 
including the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board notes that the appellant's claim for service 
connection for bilateral hearing loss was originally denied 
in an RO rating decision issued in September 1971.  The 
appellant was notified that same month and did not appeal.  
Therefore, the September 1971 RO rating decision represents 
the last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Two additional issues addressed by the Board in its May 2000 
decision were remanded to the RO for additional development.  
The record now before the Board does not indicate whether 
this RO development has been completed.  Therefore, the 
issues of entitlement to an increased rating for the 
residuals of a left knee injury, postoperative meniscectomy 
with traumatic arthritis, currently evaluated as 20 percent 
disabling, and entitlement to a total rating on the basis of 
individual unemployability due to service connected 
disability will not be addressed by the Board at this time.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the agency of original jurisdiction.

2.  An unappealed September 1971 RO rating decision denied 
the appellant's claim for service connection for bilateral 
hearing loss.

3.  Additional evidence submitted since the unappealed 
September 1971 RO rating decision does not bear directly and 
substantially on the issue under consideration, and is not by 
itself, or in conjunction with evidence previously submitted, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1971 RO rating decision that denied the 
appellant's claim for service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the September 1971 
rating decision is not new and material, and it does not 
serve to reopen the appellant's claim for service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 C.F.R. § 3.156(a), 3.159(b) (2001); Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons discussed below, the Board finds that new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
Therefore, the claim is not reopened.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the 
September 1971 rating decision, the last time the hearing 
loss claim was finally disallowed on any basis, is final and 
may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  Therefore, the appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the September 1971 rating decision.  See 
Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In addition, whether new and material evidence is submitted 
is a jurisdictional test- if such evidence is not submitted, 
then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, while this appeal was 
pending at the Court, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), eliminating 
the well-grounded-claim requirement and fundamentally 
altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its September 
1971 rating decision consisted of the appellant's service 
medical records; a VA Form 21-526e dated in June 1970; the 
reports of VA audiometric examinations conducted in July 1970 
and August 1971; and a written statement from the appellant 
dated in May 1971.

The service medical records indicate that the appellant 
underwent audiometric examination upon entrance to his first 
period of service in May 1968.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10

0
LEFT
-5
-10
-10

35

The report of the audiometric examination conducted at his 
separation in February 1970 was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20

15
LEFT
55
55
60

80

In May 1970, the appellant re-enlisted, and the audiometric 
examination at entrance revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

30
LEFT
35
35
35

80

In February 1971, the separation audiometric examination 
revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
15
15
LEFT
35
40
40
50
65

Post-service medical records relate that the appellant 
underwent a VA audiometric examination in July 1970 that was 
not considered adequate for rating purposes.  In August 1970, 
a second examination was conducted.  The examination did not 
show a hearing loss disability as defined by the VA, and the 
September 1971 rating action denied service connection for 
bilateral hearing loss disability.  

Records submitted after the September 1971 rating decision 
include written statements from the appellant as well as VA 
and private medical records.  After a review of the record, 
the Board concludes that this evidence is not new and 
material.  Accordingly, the claim is not reopened.

In regard to the appellant's written statements, he has 
offered very little in terms of his contentions.  For the 
most part, he basically recounts his earlier statements.  
They are in essence cumulative and redundant.  Despite the 
statements of the appellant to the effect that he has a 
hearing loss disability, there is no objective medical 
evidence showing the presence of a hearing loss disability.  
While the appellant is competent to relate what he has 
experienced, e.g., that he has decreased hearing, he is not 
competent to state the diagnosis.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, there is no competent medical 
opinion of record relating any hearing loss to any incident 
of service.

The additional VA and private medical records simply show 
that the appellant is receiving treatment for medical 
conditions other than hearing loss.  In addition, the current 
treatment records fail to document the existence of hearing 
loss that meets the requirements of 38 C.F.R. § 3.385.  
Although this medical evidence is new, and reports current 
unrelated diagnoses, this additional documentation solely 
addresses the appellant's current medical condition without 
commenting on his claimed hearing loss disability.  Not only 
do the clinical records pertain to treatment provided years 
after separation from active service, this evidence does not 
address or contradict the reasoning offered in support of the 
September 1971 RO rating decision.  It has no bearing on the 
issue of service incurrence of bilateral hearing loss and 
therefore, is not material.  See Shoop v. Derwinski, 3 Vet. 
App. 45 (1992).

As none of the evidence added to the record since the RO's 
September 1971 decision, either by itself or in the context 
of all the evidence, both old and new, is competent medical 
evidence reflecting the existence of a current hearing loss 
that meets the requirements of 38 C.F.R. § 3.385 or an 
etiologic nexus between service and that hearing loss, the 
Board concludes that the evidence of record added since the 
September 1971 rating decision does not constitute new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for bilateral hearing loss.  
Therefore, the RO's decision in September 1971 remains final, 
and the claim is not reopened.

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
codified at 38 U.S.C.A. § 5103A(f) (West Supp. 2001), 
provides that nothing in this section shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
Furthermore, the provisions of the implementing regulations 
make it clear that the new requirements under the amended 
regulations are only applicable to claims to reopen a finally 
decided claim filed on or after August 29, 2001.  The current 
claim to reopen was received before that date.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to attempts to reopen claims for benefits.  These 
provisions impose upon VA a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the applicable 
notice/assistance provisions of the VCAA.  VA has made 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate this claim for benefits.  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  All relevant Federal 
records have been obtained, including VA records and service 
medical records.  The appellant has not reported that any 
other pertinent evidence might be available or that he has 
any medical opinion on the existence of, or the etiology of, 
his claimed bilateral hearing loss.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  VA has obtained pertinent medical 
records and has afforded the appellant multiple audiometric 
examinations.

Here, the RO fulfilled its obligation in its rating decision, 
Statement of the Case and Supplemental Statement of the Case 
in which it informed the appellant of the reasons his claim 
had not been reopened.  38 U.S.C.A. § 5103(a).  Furthermore, 
in its May 2000 decision, the Board informed the appellant of 
the type of new and material evidence he needed to submit to 
reopen his claim.  Unlike the situation in Graves v. Brown, 
8 Vet. App. 522, 525 (1995), the appellant in this case has 
not put VA on notice of the existence of specific evidence 
that may be both new and material, and sufficient to reopen 
his claim for service connection for hearing loss.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a bilateral 
hearing loss disability, the benefits sought on appeal are 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

